DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morales (US 6,760,922).
Regarding claim 1, Morales discloses a tactical upper garment 10 for concealed carry of a weapon, the tactical upper garment comprising: an interior portion 54; an exterior portion 36; a weapon retention mounting patch 64 affixed to the interior portion; and a detachable firearm holster 70 which is removably attachable to the weapon retention mounting patch.
Regarding claim 2, the detachable firearm holster 70 is removably attachable to the weapon retention mounting patch 64 at a plurality of spaced apart positions along the weapon retention mounting patch (see col. 4 lines 1-4).
Regarding claim 3, the weapon retention mounting patch 64 comprises an attachment panel having a height and a width (see Figure 4 and col. 3 lines 38-44) and the detachable firearm holster  70 comprises a back panel 74 having a height and a width (see Figure 5), the back panel being attachable to the attachment panel at least at any location along the attachment panel at which the height and the width of the back panel entirely overlap the attachment panel (see velcro patches 64/76 and col. 4 lines 1-4).
Regarding claims 6 and 7, see Figure 4 showing the relatives sizes of the garment between the shoulder’s width, the garment waist to neck height, and the width and height of the mounting patch/attachment panel 64 being sized as claimed. 
Regarding claim 8, the attachment panel 64 and the back panel 74 comprise mutual hook and loop attachment components extending along substantially an entirety of the height of the attachment panel and substantially an entirety of the width of the attachment panel (see col. 4 lines 14-17 and col. 3 lines 547-col. 4 line 4).
Regarding claim 11, see access opening 60. 
Regarding claims 14, 15, 17-19, Morales discloses a central weapons vertical garment closure 24, and a second mounting patch and holster can be provided on the second opposite side of the closure 24 see col. 4 lines 18-28. More specifically, the holsters 70 of Morales have a back panel sized as claimed as shown in Figure 4 and are capable of being used as a magazine pouch, noting that no specific structure has been recited in the claims and pouch 70 is capable of holding a magazine. 
Regarding claim 20, the method steps as claimed would be satisfied in the normal operation of the Morales device, see claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales.
Regarding claim 4, 5, and 21, Morales discloses a tactical upper garment 10 substantially as claimed, including: an interior portion 54; an exterior portion 36; a weapon retention mounting patch 64 affixed to the interior portion; a detachable firearm holster 70 which is removably attachable to the weapon retention mounting patch; and a covering panel (see panel at 60) releasably securable to the weapon retention mounting patch (see Velcro at 62) for covering the detachable firearm holster attached to the weapon retention mounting patch; wherein the weapon retention mounting patch comprises an attachment panel 64 having a height and a width (Figure 4) and the detachable firearm holster 70 comprises a back panel 74 having a height and a width (Figure 6), the back panel being attachable to the attachment panel at least at any location along the attachment panel at which the height and the width of the back panel entirely overlap the attachment panel (col. 4 lines 1-4); wherein the garment has a between-the-shoulders width and the width of the weapon retention mounting patch is greater than 25% of the between-the-shoulders- width (Figure 4); and wherein the garment has a waist-to-neck height and the height of the attachment panel is greater than 35% of the waist-to-neck height (Figure 4). Morales does not specifically disclose the relative height and width of the back panel and attachment panel in the claimed proportions (although it is noted that Figure 6 appears to disclose at least that the height of back panel 74 is less than 50% of the height of the attachment panel 64). However, it would have been an obvious matter of design choice to make the height of the back panel 74 of the holster less than 50% of the width of panel 64, and to make the width of back panel 74 less than 65% of the width of the attachment panel 64, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to change the sizes of the attachment panel 64 and holster back panel 74 would be to accommodate a smaller or larger weapon and/or to allow for additional positions of the holster on the area of the mounting patch. 

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Dahl et al. (US 2015/0144673). 
Regarding claims 9 and 10, Morales does not disclose a harness fastened to the weapon retention mounting patch 64. However, Dahl discloses a similar garment 102 having a mounting patch 510 affixed to an interior portion of the garment, and a harness 520/720 fastened to the mounting patch 510, wherein the harness is a strap extends over the shoulder and has first and second ends attached to the mounting patch 510 – see Figures 5, 6, and 9. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar harness strap on the mounting patch of Morales in order to better distribute the load of the weapon holster around the wearer’s shoulder. 

Claim(s) 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Galoob (US 2015/0233670). 
Regarding claims 12, 13 and 16, Morales discloses the holster/magazine pouch 70 substantially as claimed, including a front panel (lead line 70 in Figure 6) fastened to a back panel 74, the back panel being formed of inelastic material (col. 3 line 55) and having a back side forming a hook and loop fastener component 76, and a releasable security strap (adjacent lead line 72 in Figure 5 and see incorporated reference US 5,692,237 as in col. 3 line 56). Morales does not disclose the front panel being at least partially formed from elastic material as claimed. However, Galoob teaches a holster 30 wherein the front panel is at least partially formed from elastic material 88. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar elastic material on the front panel of Morales in order to form an interference fit with the item being held. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734